Citation Nr: 1120397	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for an eye disability (service-connected as bilateral seborrheic blepharitis with conjunctivitis).

2.  Entitlement to service connection for a vestibular disability, manifested by symptoms variously characterized as vertigo, Meniere's disease, and endolymphatic hydrops.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to July 1991, with an additional 8 years of active duty service noted on his DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1992 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively granted service connection for the Veteran's eye disability and assigned a noncompensable disability evaluation effective August 1, 1991-the date after the Veteran's discharge from active service-and denied service connection for vertigo.  The Veteran timely appealed those issues to the Board.

The Veteran's eye claim was before the Board in August 1996, at which time it was remanded for further evaluation.  The RO issued a September 1998 rating decision which increased his disability evaluation to 10 percent disabling from August 1, 1991.  The Board again remanded that issue for additional development in June 1999 and again in October 2009.  

The Veteran was initially denied service connection for vertigo in the August 2006 rating decision.  That claim was initially before the Board in October 2009 as well, at which time it was remanded for additional development.  Based on that additional development, the Board has recharacterized the Veteran's vertigo claim as a vestibular disability claim, as noted above, in order to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified in a videoconference hearing before the undersigned in June 2009.  A transcript of that hearing is associated with the claims file.

The above noted claims have been returned to the Board for further appellate review at this time.  In regard to the development for the eye disability claim, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

However, the Board finds that, regrettably, the Veteran's vestibular claim must again be remanded for additional development.  Thus, the issue of service connection for a vestibular disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's eye disability more closely approximates active conjunctivitis, demonstrated by itchy, watery eyes; mucus in the eyes; redness; and, dry, flaky skin.

2.  Throughout the appeal period, the Veteran's corrected vision has been 20/20 bilaterally, and there is no showing of impairment to his visual field or eye muscle functions.

3.  Throughout the appeal period, the Veteran's residuals of his eye disability have not resulted in any characteristic of disfigurement, nor have any such residuals been shown to be severe, or marked and unsightly, in nature.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for an eye disability (service-connected as bilateral seborrheic blepharitis with conjunctivitis) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84, Diagnostic Codes 6000-92 (2008 & 2010), 4.118, Diagnostic Code 7800 (2002 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his eye disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a June 2009 videoconference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

On appeal, the Veteran has averred that his 10 percent evaluation should be increased.  He reports eye troubles, particularly involving the skin area around his eyes, and states that he has mucus in his eyes throughout the appeal period.

The Veteran underwent a VA eye examination in September 1991.  He reported that his eyes hurt at that time and that he experienced eyelid blisters.  He further reported that he had been diagnosed with blepharitis bilaterally.  He reported no further eye diseases at that time, though he did recount having a piece of steel hit his left eye in approximately 1980.  On examination, the pupils reacted normally to light and the lid margins were normal.  The Veteran was noted as wearing glasses for distance and for reading.  The Veteran's lens and media were clear, with healthy discs bilaterally.  His visual acuity was 20/20 corrected bilaterally.  He was diagnosed with bilateral seborrheic blepharitis and chronic conjunctivitis, with a posttraumatic scar of the left cornea.  

The Veteran underwent another VA eye examination in August 1999.  At that time, he reported constant eye irritation, red lids, and lots of eye-watering.  The VA examiner noted the history of bilateral seborrheic blepharitis and foreign body removal from his right eye.  It was noted that the Veteran was glaucoma suspect, which was being followed by a civilian doctor.  On examination, visual acuity was corrected 20/20 bilaterally.  The visual fields were full, as was extraocular movement.  The pupils were equal and reactive to light, without any afferent papillary defects noted.  His lids had an irregular margin and inflamed conjunctiva were noted.  The cornea and lens were clear, the anterior chamber was quiet and the irises were within normal limits.  The Veteran had a dilated fundus examination that was within normal limits.  Testing did not reveal diplopia.  The diagnosis was seborrheic blepharitis and conjunctivitis bilaterally.  He was also diagnosed as glaucoma suspect, and as having an astigmatism/presbyopia.  The VA examiner noted that the Veteran had a moderate degree of seborrheic blepharitis and conjunctivitis, which was a chronic condition that creates constant symptoms of eye irritation bilaterally.

The private treatment records from dated in June 1999 and September 1999 reflect complaints of blurry vision and a diagnosis of "glaucoma suspect," with normal adnexa, conjunctivitis, corneas, irises and lens.  His pupils were normally reactive, and he had corrected 20/20 visual acuity bilaterally.  The Veteran reported itchy and watery eyes and was prescribed Visine.  His symptoms appeared to clear up by September 1999, at which time the private doctor noted that there were no other symptoms noticed since his last appointment in June 1999.

In a September 1999 statement, the Veteran noted that he washed his hair with baby shampoo to avoid irritating his eyes, though no other treatment was being used at that time.  He stated that he continued to have dry eyes and mucus in his eyes.

The Veteran underwent another VA examination for his eye disability in June 2004.  He reported having had severe conjunctivitis during military service, for which he was treated with antibiotics.  The condition had finally cleared up, but he still had intermittent itching.  He also indicated that he developed itchy, flaky skin of his scalp and face during service.  He currently used anti-dandruff shampoo occasionally whenever his scalp itched, and the problem cleared up immediately.  He denied any itching of his scalp, or having spreading of itching or lesions to other areas of his body.  On examination, the Veteran's skin was normal, without any lesions of the scalp, face or other body part.  His eyes had blepharitis but no conjunctivitis was noted.  The Veteran was diagnosed with allergic conjunctivitis without any sinusitis and seborrheic dermatitis versus psoriasis, which could not be diagnosed because it was questionable whether he actually had either of those two conditions.

The Veteran underwent a private eye examination in August 2004, at which time he had corrected 20/20 visual acuity bilaterally.  Extraocular movements were normal and his pupils were equal and reactive to light.  His visual fields were also normal.  It was noted that the Veteran had very early diabetic cataracts.  His corneal scar of the right eye had healed without effect, and blepharitis was not present during the examination.

A January 2007 VA record indicated reactive pupils, normal conjunctiva, and no discharge.

A February 2010 VA clinical record indicates normal eye findings.

The Veteran again underwent another VA eye examination in May 2010.  The VA examiner noted the prior examinations in August 2004 and August 1999.  The Veteran reported intermittently watery eyes, as well as mucus in his eyes, since onset in military service.  He currently treated his condition with eyedrops.  He also washed his eyelids at least once a day.  The VA examiner noted no hospitalization, surgery or incapacitating episodes due to the Veteran's eye condition.  The Veteran reported watering of his eye, mucus in his eye, and blurry vision.  

On examination, the Veteran did not have diplopia, had normal fundascopic findings bilaterally, and had no visual field defects noted.  He had corrected 20/20 visual acuity bilaterally.  The Veteran had capped meibobian glands on his upper eyelids bilaterally.  His conjunctiva/sclera and anterior chamber were quiet, his irises and eye lens were intact, and his corneas were clear bilaterally.  He had trace nuclear sclerosis cataracts bilaterally.  The VA examiner noted there were no physical findings of abnormal eyelids, chronic conjunctivitis, nor any residuals of lagophthalmos, symblepharon, ptosis, nystagmus, or eyelash or eyebrow loss.  The Veteran did not have an eye removed.  The Veteran was currently employed as a mailhandler for the post office and he did not have any significant time loss from work, other than for eye appointments.  The VA examiner concluded his examination report that the Veteran's meibobian gland dysfunction was less likely than not caused by his service-connected eye disability, because such was not noted in any treatment notes, and no relationship was shown in medical literature or textbooks.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective from December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2010)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased evaluation has been pending since prior to that date.  Therefore, the Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008.

The Veteran's eye disability is currently assigned at 10 percent for the entire appeal period, beginning August 1, 1991.  That evaluation is assigned as analogous to conjunctivitis under Diagnostic Code 6018.  See 38 C.F.R. § 4.20 (2010).  

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent.  38 U.S.C.A. § 4.84, Diagnostic Code 6018 (2008).  

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of conjunctivitis.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2010).

During the pendency of this appeal, VA revised the criteria for evaluating skin disabilities, effective August 30, 2002.  Prior to August 30, 2002, disfiguring scars affecting the head, face, or neck warranted a noncompensable if the evidence showed slight disfigurement.  A 10 percent rating was warranted for moderate disfigurement.  A 30 percent rating was warranted for severe disfigurement, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Effective August 30, 2002, Diagnostic Code 7800 provides that disfigurement of the head, face or neck warrants a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visual or palpable tissue loss and either gross distortion or symmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks or lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo- or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  Id. at Note (1).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

In order to acheive a higher evaluation for visual impairment, the Board notes that a 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).

Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92).  

The Veteran is currently receiving the highest possible disability rating available under Diagnostic Code 6018.  The Board notes that this disability rating is supported by the evidence of record, which shows continued symptoms of conjunctivitis in both eyes, including itchy and watery eyes, mucus in his eyes, and redness, which the Veteran treats with eyedrops.

In order to afford the Veteran the highest disability rating possible, the Board has considered other potentially applicable codes for the service-connected eye disability.  However, in this case, the probative and persuasive evidence does not reflect that, at any time, the eye disability in question has caused or resulted in choroidopathy, keratopathy, scleritis, retinopathy, maculopathy, intraocular hemorrhage, detachment of a retina, an unhealed eye injury, tuberculosis of the eye, retinal scars, atrophy or irregularities, benign or malignant neoplasms of the eyeball, central nystagmus, or trachomatous conjunctivitis.  As such, Diagnostic Codes 6000 through 6017 are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6000-02, 6006-17.  Specifically, while the Veteran was noted as being "glaucoma suspect" during the appeal period, no formal diagnosis of such was ever made, nor was such noted as being a component of the Veteran's service-connected eye disability.

Additionally, there is no evidence that the Veteran's eye disability has resulted in ptosis, ectropion, entropion, lagophthalmos, or optic neuropathy, or cataracts.  As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6026, and 6027 do not apply.  See 38 C.F.R. § 4.79, Diagnostic Codes 6019-22, 6026-27 (2008).  The Board notes that the Veteran's cataracts have been related to his diabetes in his private August 2004 eye examination, and thus are not symptoms associated with his service-connected eye disability, but rather with his nonservice-connected diabetes.

Although the Veteran has indicated that he experiences blurry vision as a result of his eye disability, this is not objectively documented in the record; any visual impairment noted is attributed to presbyopia.  Moreover, throughout the appeal period, the Veteran's corrected visual acuity was 20/20 bilaterally, and no visual field or eye muscle impairments were noted.  In fact, the evidence of record, particularly his most recent VA examination in May 2010, specifically noted that the Veteran did not have any visual field defects, diplopia or symblepharon.  Thus, the Board finds that there is no basis for an evaluation greater than 10 percent for the Veteran's eye disability under these alternate diagnostic codes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-81, 6090-92.

Additionally, while the Veteran reported itchy and flaky skin of the scalp and face during the appeal period, no objective evidence of those symptoms have ever been demonstrated in the record.  Indeed, there is no objective evidence indicating any of the characteristics of disfigurement at any time during the appeal period.  

Moreover, while the Board is cognizant that the Veteran reported having blisters on his eyelids in September 1991, this was not objectively shown on examination.  Also, while the Veteran complained of dry, flaky skin of the scalp and face throughout the appeal period, such was not ever noted as being severely disfiguring or as being marked and unsightly.  Thus, the Board finds that a higher evaluation under both versions of Diagnostic Code 7800 cannot be applied in order to render a higher evaluation in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 & 2010).

In short, the Board finds that the Veteran's noted symptomatology of itchy, watery eyes; dry, flaky skin around the eyes; redness; and, mucus of the eyes, more closely approximates to a finding of active conjunctivitis under Diagnostic Code 6018, which has already been assigned throughout the appeal period.  His eye disability has not been manifested by visual impairment or disfigurement which would more closely approximate a higher evaluation under the relevant alternative Diagnostic Codes.  Accordingly, the Board finds that the claim for a higher evaluation must be denied.  See 38 C.F.R. §§ 4.7, 4.84, Diagnostic Codes 6000-92, 4.118, Diagnostic Code 7800.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected eye disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the May 2010 VA examination indicated that the Veteran was working, and had lost only one week's time from work in the prior 12 months.  Since there is no evidence of record showing that his eye disability renders him unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for an eye disability (service-connected as bilateral seborrheic blepharitis with conjunctivitis) is denied.


REMAND

The Veteran had averred on appeal that his vertigo was due to his service-connected tinnitus.  In its October 2009 remand, the Board instructed that the Veteran undergo a VA examination in order to obtain a medical opinion addressing such a relationship.  The Veteran underwent a VA ear disease examination in April 2010, at which time he was diagnosed with endolymphatic hydrops and Meniere's disease.  The examiner stated that the vertigo was caused by endolymphatic hydrops.  The VA examiner further noted that vertigo, hearing loss, and tinnitus were symptoms caused by endolymphatic hydrops.  The VA examiner concluded that the Veteran's vertigo was less likely than not caused by, aggravated by, or permanently increased in severity by the Veteran's tinnitus.

The Board notes that the Veteran's bilateral hearing loss and tinnitus are currently noncompensable service-connected disabilities.  Moreover, the Veteran's bilateral hearing loss began during service in March 1988, at which time he underwent several audiologic consultations.  During the most recent April 2010 VA examination, the Veteran reported that his vertigo began in the mid-1990's.  His June 1991 separation examination reflects reports of dizziness and fainting spells, though it appears that those symptoms were associated with sinusitis at that time.  In a March 1998 VA audiologic examination, the Veteran reported dizzy spells in which he felt like he was spinning, but did not have nausea or vomiting associated with that dizziness.  The Veteran also reported a "history of severe head injury which was the result of a blow to the head" during that examination.  No further information as to the timeframe of such a head injury is noted throughout the claims file, and the Veteran's service treatment records are void of any notation of, treatment for, or diagnosis of any head injury during military service.  

At his videoconference hearing in June 2009, the Veteran reported that his dizziness began in approximately 2000, at which time he began having dizzy spells that would cause him to fall over and made him nauseous.  

Based on the above, it appears that the Veteran may have had vestibular symptomatology during military service, which have not been chronic since military service.  However, the VA examiner opined that vestibular symptomatology are known to relate to the Veteran's diagnosed endolymphatic hydrops, and that tinnitus, a service-connected disability, was also a symptom of endolymphatic hydrops.  Thus, a medical opinion is required in this case in order to determine whether the onset of symptomatology during service was likely a manifestation of symptomatology which is currently diagnosed as endolymphatic hydrops and/or Meniere's disease.  

Given the evidence of record, the Board finds that a second medical opinion is necessary in order to adjudicate the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Audie Murphy VA Medical Center, and/or any other VA medical facility that may have treated the Veteran since February 2010 and associate those documents with the claims file.

2.  Clarify with the Veteran his medical history, specifically any information regarding any severe head injury resulting from a blow to the head.  Dates and places of treatment for any severe head injury should be obtained.  Any private or VA treatment records identified should be obtained and associated with the claims file after obtaining any necessary authorization forms.  Any identified documents that cannot be obtained should be noted in the claims file and the negative search should be communicated to the Veteran.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA ear disease examination with an otolaryngology specialist in order to determine whether the Veteran's claimed vestibular disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should diagnose any vestibular disorder found, to include endolymphatic hydrops, Meniere's disease, and vertigo.  The examiner should then opine whether any vestibular disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of or is caused by military service.

The examiner should specifically address whether the Veteran's service-connected hearing loss and tinnitus are symptomatology of an overarching vestibular disorder, such as endolymphatic hydrops, and should specifically address the findings in the April 2010 VA examination report.  

The examiner should also specifically address whether the Veteran's audiological treatment in March 1988 are manifestations of a larger vestibular disorder during military service.  The VA examiner should further address the noted dizziness at the June 1991 separation examination, as well as the March 1998 VA examination at which the Veteran's dizzy symptoms were again reported along with a history of a head injury.  The VA examiner should attempt to clarify with the Veteran whether such head injury occurred during or after service, and should opine whether such head injury was the etiology of the Veteran's vestibular symptomatology.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a vestibular disability, manifested by symptoms variously characterized as vertigo, Meniere's disease, and endolymphatic hydrops.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


